DETAILED ACTION
Applicant is advised that the Office Action mailed 2/22/2021 is vacated.  Claims 1-12, 14-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  “to select a dedicated neural networks” should be “to select a dedicated neural network” because there is only a selection of one. 
Claim 16 is objected to because of the following informalities:  “is united into third network module” should be “is united into a third network module”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
the different training input data sets".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 10 recites "… a process with a low confidence level of results by modules and/or platforms that provide stronger computational power …".  These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since these terms are considered subjective, there are no such criteria for concluding an evaluation in order to determine or measure how low the confidence level is, and how strong the computational power is. 
Dependent claim 15 recites the term "…sufficiently disassociated data…".  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since this term is considered subjective, there are no such criteria for concluding an evaluation in order to determine or measure how sufficiently disassociated the data could be. 
In addition, claim 15 recites “the original input data”. There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 1-12, 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Application 17/074,661 in view of Skeirik et al, as explained in the table below.
Claims 1-12, 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Application 17/074,667 in view of Skeirik et al, as explained in the table below.
Claims 1-12, 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Application 17/075,735 in view of Skeirik et al, as explained in the table below.
Claims 1-12, 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Application 17/075,733 in view of Skeirik et al, as explained in the table below.
Claims 1-12, 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Application 17/076,836 in view of Skeirik et al, as explained in the table below.
Claims 1-12, 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Application 17/076,834 in view of Skeirik et al, as explained in the table below.
 This is a provisional nonstatutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

17074661
17074667
17075735
17075733
17076836
17076834
Claim 1
Claim 12
Claim 12
Claim 13
Claim 12
Claim 13
Claim 13
Claim 2
Claim 2
Claim 2
Claim 2
Claim 2
Claim 2
Claim 2
Claim 3
Claim 3
Claim 3
Claim 3
Claim 3
Claim 3
Claim 3
Claim 4
Claim 4
Claim 4
Claim 4
Claim 4
Claim 4
Claim 4
Claim 5
Claim 1 Prior art Skeirik teaches the different limitations from Claims 1 and 5 from instant application and Claim 1 from 17074661, as it can be seen for example at Column 35: lines13-22.

    It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Nozko with the above teachings of Skeirik in order to define the size, connectivity and behavior of the neural network.

Claim 5
Claim 5
Claim 5
Claim 5
Claim 5
Claim 6
Claim 5
Claim 1
Prior art Skeirik teaches the different limitations from Claims 1 and 5 from instant application and Claim 1 from 17074667, as it can be seen for example at Column 35: lines13-22.

    It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Nozko with the above teachings of Skeirik in order to define the size, connectivity and behavior of the neural network.

Claim 6
Claim 6
Claim 6
Claim 7
Claim 6
Claim 6
Claim 7
Claim 7
Claim 7
Claim 7
Claim 8
Claim 7
Claim 7
Claim 8
Claim 8
Claim 8
Claim 8
Claim 9
Claim 8
Claim 8
Claim 9
Claim 9
Claim 9
Claim 9
Claim 10
Claim 9
Claim 9
Claim 10
Claim 10
Claim 10
Claim 10
Claim 11
Claim 10
Claim 10
Claim 11
Claim 11
Claim 11
Claim 11
Claim 12
Claim 11
Claim 11
Claim 12
Claim 1
Prior art Skeirik teaches the different limitations from Claims 1 and 5 from instant application and Claim 1 from 17075733, as it can be seen for example at Column 35: lines13-22.

    It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Nozko with the above teachings of Skeirik in order to define the size, connectivity and behavior of the neural network.
Claim 12
Claim 12
Claim 14
Claim 13
Claim 13
Claim 1
Prior art Skeirik teaches the different limitations from Claims 1 and 5 from instant application and Claim 1 from 17075035, as it can be seen for example at Column 35: lines13-22.

    It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Nozko with the above teachings of Skeirik in order to define the size, connectivity and behavior of the neural network.

Claim 14
Claim 14
Claim 15
Claim 14
Claim 14
Claim 14
Claim 14
Claim 15
Claim 1
Prior art Skeirik teaches the different limitations from Claims 1 and 5 from instant application and Claim 1 from 17076834, as it can be seen for example at Column 35: lines13-22.

    It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Nozko with the above teachings of Skeirik in order to define the size, connectivity and behavior of the neural network.
Claim 16
Claim 15
Claim 15
Claim 15
Claim 15
Claim 1
Prior art Skeirik teaches the different limitations from Claims 1 and 5 from instant application and Claim 1 from 17076836, as it can be seen for example at Column 35: lines13-22.

    It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Nozko with the above teachings of Skeirik in order to define the size, connectivity and behavior of the neural network.
Claim 15


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skeirik et al (US Patent 5,142,612- hereinafter Skeirik).
Referring to Claim 1, Skeirik teaches a modular neural network system comprising: 
a plurality of neural network modules (see Column 34: line 66- Column 35: line 9; Skeirik teaches “modular approach to building neutral networks”, “the modular approach allows for much easier integration of neutral network function with other related control functions”, and “a modular approach provides some definition beforehand of the function to be provided by the neutral network module”. Therefore, this modular neural network approach contains a plurality of individual neural network modules); and 
a controller configured to select a combination of at least one of the neural network modules to construct a neural network (see Column 34: 30-38: “neural network 1206 combined with the supervisory controller 1408 is shown. This embodiment is called a modular supervisory controller approach. The modular architecture that is shown illustrates that the present invention contemplates the use of various types of modules which can be implemented by the user (developer) in configuring neural network(s) 1206 in combination with supervisory control functions so as to achieve superior process control operation”; therefore, this supervisory controller corresponds to the claimed ‘controller’), dedicated for a specific task, and a processor configured to execute code instructions for: 
analyzing a task to be performed (see Column 35: lines 13-22: “[t]he particular function will define the data requirements to complete the specification of the neutral network module. The specifications for a modular neural network would be comprised of configuration information which defines the size, connectivity and behavior of the neutral network in general”; therefore, this particular function corresponds to the claimed ‘task’); 
deciding required properties of a dedicated neural network for performing the task (see Column 35: lines 13-22: “[t]he particular function will define the data requirements to complete the specification of the neutral network module. The specifications for a modular neural network would be comprised of configuration information which defines the size, connectivity and behavior of the neutral network in general”; therefore, the size, connectivity and behavior correspond to the claimed ‘required properties’); 
identifying suitable network modules according to the known training conditions (see Column 35: lines 13-22: “[t]he particular function will define the data requirements to complete the specification of the neutral network module. The specifications for a modular neural network would be comprised of configuration information which defines the size, connectivity and behavior of the neutral network in general”; therefore, according to the function and requirements, the modular neural network is built, therefore, the suitable modules are identified for constructing the neural network); and 
linking the identified network modules to construct a dedicated network (see Column 34: lines 66-67: “[t]he modular approach to building neutral networks gives two principal benefits”. Therefore, a dedicated network is constructed using modules).

Referring to Claim 2, Skeirik teaches the neural network of claim 1, wherein some of the modules are trained with at least partially different sets of input data (see Column 36: lines 62-66: “[m]odular neutral networks can run either synchronized or unsynchronized with other functions in the control system. Any number of neutral networks can be created within the same control application, or in different control applications, within the control system”. Moreover, at Column 37: lines 31-40: “[i]n this modular embodiment, a limited set of neural network module types 1702 is provided. Each neural network module type 1702 allows the user to create and configure a neural network module implementing a specific type of neural network. Different types of neural networks may have different connectivity, different numbers of layers of elements, different training methods and so forth. For each neural network module type, the user may create and configure neural network modules”. Therefore, since the modules can be either synchronized or unsynchronized, and each can be different with different training methods, this corresponds to the claimed ‘different sets of input data’).

Referring to Claim 3, Skeirik teaches the neural network of claim 1, wherein some of the modules have different sizes or different amounts of internal parameters (see Column 36: lines 62-66: “[m]odular neutral networks can run either synchronized or unsynchronized with other functions in the control system. Any number of neutral networks can be created within the same control application, or in different control applications, within the control system”. Moreover, at Column 37: lines 31-40: “[i]n this modular embodiment, a limited set of neural network module types 1702 is provided. Each neural network module type 1702 allows the user to create and configure a neural network module implementing a specific type of neural network. Different types of neural networks may have different connectivity, different numbers of layers of elements, different training methods and so forth. For each neural network module type, the user may create and configure neural network modules”. Therefore, since the modules can be either synchronized or unsynchronized, and each can have different numbers of layers of elements, this corresponds to the claimed ‘different amounts of internal parameters’).

Referring to Claim 4, Skeirik teaches the neural network of claim 1, wherein each of the different training input data sets reflect different operation conditions (see Column 36: lines 62-66: “[m]odular neutral networks can run either synchronized or unsynchronized with other functions in the control system. Any number of neutral networks can be created within the same control application, or in different control applications, within the control system”. Moreover, at Column 37: lines 31-40: “[i]n this modular embodiment, a limited set of neural network module types 1702 is provided. Each neural network module type 1702 allows the user to create and configure a neural network module implementing a specific type of neural network. Different types of neural networks may have different connectivity, different numbers of layers of elements, different training methods and so forth. For each neural network module type, the user may create and configure neural network modules”. Therefore, since the modules can be either synchronized or unsynchronized, and each can be different be created with different control applications, this corresponds to the claimed ‘different operation conditions’).

Referring to Claim 5, Skeirik teaches the neural network system of claim 1, wherein the controller is configured to receive parameters of the task and to select the combination based on the received parameters and according to known training conditions, wherein the parameters comprise at least one of: 
type of input data (see Column 35: lines 13-22: “[t]he particular function will define the data requirements to complete the specification of the neutral network module. The specifications for a modular neural network would be comprised of configuration information which defines the size, connectivity and behavior of the neutral network in general”; therefore, the data requirements correspond to the claimed ‘input data), 
type of task and available resources (see Column 35: lines 13-22: “[t]he particular function will define the data requirements to complete the specification of the neutral network module. The specifications for a modular neural network would be comprised of configuration information which defines the size, connectivity and behavior of the neutral network in general”; therefore, this particular function corresponds to the claimed ‘task’ and the configuration information to the claimed ‘resources’).

Referring to Claim 7, Skeirik teaches the neural network system of claim 1, wherein the controller is configured to execute at least some of the selected network modules on different platforms (see Column 36: lines 62-66: “Any number of neutral networks can be created within the same control application, or in different control applications, within the control system”. Therefore, since the modules can be created for different control applications, this corresponds to the claimed ‘different platforms’).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Skeirik in view of Fang et al (US PG Pub. No. 2018/0173240- hereinafter Fang).
Referring to Claim 6, Skeirik teaches the neural network system of claim 1, however, fails to teach wherein some of the network modules depend on input data and some are independent from input data, wherein the controller is configured to: 
select a sensor-dependent network module according to a type of input data; and 

Fang teaches, in an analogous system, wherein some of the network modules depend on input data and some are independent from input data, wherein the controller is configured to: 
select a sensor-dependent network module according to a type of input data (see Fig. 6 and [0055]; Fang teaches “vehicle-independent features 401 and vehicle-dependent features 501 are provided in parallel to a first learning model 601 and a second learning model 602 respectively”. Therefore, each model (module) receives its correspondent features as input, depending whether they are dependent or independent, and this corresponds to the claimed sensor-dependent module according to a type of input); and 
construct a dedicated neural network by using the sensor-dependent network module for sensor-dependent levels of the task, and a sensor-independent network module for sensor- independent levels of the task (see Fig. 6 and [0055]; Fang teaches a machine learning model which has a first learning model 601 and a second learning model 602, wherein the first learning model 601 receives as input vehicle independent features and the second learning model 602 receives as input vehicle dependent features. Therefore, each model (module) receives its correspondent features as input, depending whether they are dependent or independent, and this corresponds to the claimed sensor-independent network module and sensor-dependent network module).
before the effective filing date of the claimed invention to modify the teachings of Skeirik with the above teachings of Fang by having a modular neural network analyzing a task to be performed, as taught by Skeirik, and having input-dependent modules and input-independent modules, as taught by Fang. The modification would have been obvious because one of ordinary skill in the art would be motivated to training the model(s) to predict one or more trajectories of an identified vehicle on a training set of vehicle-independent and/or vehicle-dependent information, as suggested by Fang at [0050].

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Skeirik in view of Portegys et al (US Pub. No. 2015/0026108- hereinafter Portegys).
	
Referring to Claim 8, Skeirik teaches the neural network system of claim 5, however, fails to teach wherein the controller is configured to dynamically change which network modules are executed on which platform according to utilization of at least one of: 
computation resources, energy and communication resources.
Portegys teaches, in an analogous system, dynamically change which network modules are executed on which platform according to utilization of at least one of: 
computation resources, energy and communication resources (see [0064]; Portegys teaches “the neural network is constantly adapting and dynamically updating to identify correlations between load and health. The predictor module may use the dynamic neural network to predict (see ref. 311) the health of the system given inputs of, in one example, CPU utilization 502, memory usage 504, and I/O throughput 506”. Therefore, the dynamic adapting of the neural network corresponds to the claimed dynamic change based on computation/communication resource or energy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Skeirik with the above teachings of Portegys by having a modular neural network analyzing a task to be performed, as taught by Skeirik, and having the capability of dynamically changing according to computation resources, energy or communication resources, as taught by Portegys. The modification would have been obvious because one of ordinary skill in the art would be motivated to construct neural network capable of constantly adapting and dynamically updating to identify correlations between load and health, as suggested by Portegys at [0064].

Referring to Claim 10, Skeirik teaches the neural network system of claim 5, however, fails to teach wherein the controller is configured to obtain a confidence level of a result of a network module process, and to execute a process with a low confidence level of results by modules and/or platforms that provide stronger computational power.
Portegys teaches, in an analogous system, wherein the controller is configured to obtain a confidence level of a result of a network module process, and to execute a process with a low confidence level of results by modules and/or platforms that provide stronger computational power (see [0064-0066]; Portegys teaches “the neural network is constantly adapting and dynamically updating to identify correlations between load and health”, “[t]he generated output of a predicted health value may also include a confidence score/level” and “[i]f the confidence is low, the server 106A may (in step 414) execute, using a simulator module, a simulated load in accordance with a delta load value. In other words, the simulator module may cause a randomized experiment to be performed on the system where simulated users with simulated application executions are generated against the plurality of server”. Therefore, since Portegys teaches a constantly adapting and dynamically updating neural network based on the load-to-health and a confidence score/level, this corresponds to the claimed ‘confidence level’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Skeirik with the above teachings of Portegys by having a modular neural network analyzing a task to be performed, as taught by Skeirik, and having the capability of dynamically changing according to computation resources, energy or communication resources, as taught by Portegys. The modification would have been obvious because one of ordinary skill in the art would be motivated to construct neural network capable of constantly adapting and dynamically updating to identify correlations between load and health, as suggested by Portegys at [0064].

Claims 9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Skeirik in view of Cabrera et al (US Patent No. 10,664,924- hereinafter Cabrera).
Referring to Claim 9, Skeirik teaches the neural network system of claim 5, however, fails to teach wherein the controller is configured to select which network modules are executed on which platform according to data privacy requirements, by executing modules that process privacy-sensitive data on a local device and executing modules that process privacy-insensitive data on a remote platform.
Cabrera teaches, in an analogous system, wherein the controller is configured to select which network modules are executed on which platform according to data privacy requirements, by executing modules that process privacy-sensitive data on a local device and executing modules that process privacy-insensitive data on a remote platform (see Fig. 15B and Column 30: lines 50-64; Cabrera teaches a modular tax calculation with local execution of logic computations for sensitive data and remote execution of logic computations for insensitive data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Skeirik with the above teachings of Cabrera by having a modular neural network analyzing a task to be performed, as taught by Skeirik, and selecting which network modules are executed on which platform according to data privacy requirements, as taught by Cabrera. The modification would have been obvious because one of ordinary skill in the art would be motivated to construct neural network capable of providing secure computations, as suggested by Cabrera at Column 30.

Referring to Claim 15, Skeirik teaches the neural network system of claim 1, however, fails to teach wherein the controller is configured to partition the neural network to a separate network module where the data is sufficiently disassociated with the original input data, to process the sufficiently disassociated data on a remote server.
Cabrera teaches, in an analogous system, wherein the controller is configured to partition the neural network to a separate network module where the data is sufficiently disassociated with the original input data, to process the sufficiently disassociated data on a remote server (see Column 31: lines 12-33; Cabrera teaches “dividing computations involving sensitive data 442s among multiple remote computing resources 486 such that even assuming a breach of one of the remote computing resources 486, only certain sensitive data 442s is stolen by the wrongdoer”. Further, Cabrera teaches several examples of data partitioned between the modules for execution of them separately so that the data cannot b associated, e.g. “logic computations involving a house number may be processed by a remote computing resource 486, whereas computations involving the street name may be processed by another remote computing resource 486, and computations involving a city name can be processed by yet another remote computing resource 486”. Therefore, the data seems to be sufficiently disassociated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Skeirik with the above teachings of Cabrera by having a modular neural network analyzing a task to be performed, as taught by Skeirik, and process sufficiently disassociated data on a remote server, as taught by Cabrera. The modification would have been obvious because one of ordinary skill in the art would be motivated to construct neural network capable of providing secure computations, as suggested by Cabrera at Column 30.

Referring to Claim 16, Skeirik teaches the neural network system of claim 1, however, fails to teach wherein the controller is configured to partition the neural network to separate network modules where processing of data sets from different sources is united into third network module.
Cabrera teaches, in an analogous system, wherein the controller is configured to partition the neural network to separate network modules where processing of data sets from different sources is united into third network module (see Column 31: lines : “[t]ax logic agent 410 or arbiter module 485, at 1606, transmits first subset of logic computations involving sensitive data 442s to first remote computing resource 486 through first network 487 and second subset of logic computations to second remote computing resource 486 through second network 487. At 1608, selected first and second remote computing resources 486 execute respective computations, and at 1610, tax logic agent 410, directly or through arbiter module 485, receives results of first and second logic computations and at 1612, tax logic agent 410 generates runtime data/results”. Therefore, since the two results from each computing resource are received by the tax logic agent, this is interpreted that the data set from different sources are united into a third module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Skeirik with the above teachings of Cabrera by having a modular neural network analyzing a task to be performed, as taught by Skeirik, and partition modules and unite their datasets, as taught by Cabrera. The modification would have been obvious because one of ordinary skill in the art would be motivated to construct neural network capable of providing secure computations, as suggested by Cabrera at Column 30.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Skeirik in view of Duin (NPL: “The Combining Classifier: to Train or Not to Train?”- hereinafter Duin).
Claim 11, Skeirik teaches the neural network system of claim 1, however, fails to teach wherein at least one of the network modules is trained according to a result and/or labeled data obtained by another one of the network modules.
Duin teaches, in analogous system, wherein at least one of the network modules is trained according to a result and/or labeled data obtained by another one of the network modules (see Abstract: “training sets are available. They may be used to calibrate the base classifier outputs, as well as to build a trained combining classifier using these outputs as inputs”. Also, see section 3 at p. 766: “The fixed combining rules make use of the fact that the outputs of the base classifiers are not just numbers, but that they have a clear interpretation: class labels, distances, or confidences”. Further, at section 4.5 at p. 768: “The outputs of the base classifiers can be used as the input features of a general classifier”. Therefore, Diun’s teachings of using the class label output of one classifier to train a next classifier corresponds to the claimed training of a module according to a result obtained by another module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Skeirik with the above teachings of Duin by having a modular neural network analyzing a task to be performed, as taught by Skeirik, and training a module with the result of another one, as taught by Duin. The modification would have been obvious because one of ordinary skill in the art would be motivated to use the output of a base classifier as features to train another classifier, as suggested by Duin at section 4.5.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Skeirik in view of Lin et al (US Patent No. 8,626,791- hereinafter Lin).
Referring to Claim 12, Skeirik teaches the neural network system of claim 1, wherein the controller is configured to construct multiple different dedicated neural networks for a same task, to obtain a rank for results of each of the dedicated neural networks, and to select a dedicated neural networks for the task according to the obtained rank.
Lin teaches, in an analogous system, wherein the controller is configured to construct multiple different dedicated neural networks for a same task, to obtain a rank for results of each of the dedicated neural networks, and to select a dedicated neural networks for the task according to the obtained rank (see Column 7: lines 51-60; Lin teaches “[e]ach trained model is assigned a score that represents the effectiveness of the trained model”, and “[i]n some implementations, the trained models are ranked based on the value of their respective scores, and the top ranking trained model is chosen as the selected predictive model”. Therefore, the top ranked model selected corresponds to the claimed ‘dedicated neural network’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Skeirik with the above teachings of Lin by having a modular neural network analyzing a task to be performed, as taught by Skeirik, and select a dedicated neural network according to a rank for results, as taught by Lin. The modification would have been obvious because one of ordinary skill in the art would be motivated to construct multiple neural networks and select the most .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Skeirik in view of Friel et al (US PG Pub. No. 2018/0165579- hereinafter Friel).
Referring to Claim 14, Skeirik teaches the neural network system of claim 1, however, fails to teach wherein the controller is configured to calculate the amount of traffic or computations within layers of the neural network, and to adjust distribution of the network modules between available hardware resources based on a calculated amount of computations within each layer of the network or an amount of data traffic between the layers the network.
Friel teaches, in an analogous system, wherein the controller is configured to calculate the amount of traffic or computations within layers of the neural network, and to adjust distribution of the network modules between available hardware resources based on a calculated amount of computations within each layer of the network or an amount of data traffic between the layers the network (see [0045]; Friel teaches “the traffic analysis module 541 is configured to monitor execution of a distributed application within a network to generate a first set of network characteristics”, “the neural network module 542 is configured to generate, using the neural network, a predictive set of network characteristics corresponding to a future time. To that end, the neural network module 542 includes a set of instructions 542a and heuristics and metadata 542b. In some implementations, the task distribution module 543 is configured to assign a task of a distributed application to a processing unit based on the predictive set of network characteristics”. Therefore, since Friel teaches the analysis of traffic and predicting network characteristics in order to ultimately assign a task of a distributed application to a processing unit, this corresponds to the claimed amount of traffic calculation and adjustment of network distribution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Skeirik with the above teachings of Friel by having a modular neural network analyzing a task to be performed, as taught by Skeirik, and adjust distribution of network modules according to traffic or computations, as taught by Friel. The modification would have been obvious because one of ordinary skill in the art would be motivated to construct neural network capable of assigning a task of a distributed application to a processing unit based on a predictive set of network characteristics, as suggested by Friel at [0045].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Skeirik, 5,121,467 (discloses a modular approach to building neural networks);
Lefebvre et al, 2004/0249480 (discloses ranking of neural networks and selection of top ranked neural networks).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A SITIRICHE/           Primary Examiner, Art Unit 2126